Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the Amendment filed on 08/10/2022.
Claims 1-20 are under examination. 


Allowable Subject Matter
Claims 15-20 are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Claims 1-7 recite a system, however the body of the claim directed toward a method. In other word, it recite apparatus without the structure of the apparatus.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 8-14 recite an component which can be software component according to specification. In other word,  Claims 8-14 recite a component which is not a process, machine, manufacture or composition of matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 10848468 B1		In-flight Data Encryption/decryption For A Distributed Storage Platform
US 20200042214 A1		IMPLEMENTING A BASE SET OF DATA STORAGE FEATURES FOR CONTAINERS ACROSS MULTIPLE CLOUD COMPUTING ENVIRONMENTS
US 20140366155 A1		METHOD AND SYSTEM OF PROVIDING STORAGE SERVICES IN MULTIPLE PUBLIC CLOUDS
US 20090190760 A1		ENCRYPTION AND COMPRESSION OF DATA FOR STORAGE
US 7865741 B1		System And Method For Securely Replicating A Configuration Database Of A Security Appliance
US 20200004451 A1		Software Containers With Security Policy Enforcement At A Data Storage Device Level

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431